Citation Nr: 1549356	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right knee disability.

3.  Entitlement to an increased rating for right knee degenerative arthritis, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for right knee instability, currently rated as 10 percent disabling.

5.  Entitlement to a total temporary rating (TTR) for postoperative convalescence for right knee surgery pursuant to 38 C.F.R. § 4.30.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1995 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.    


FINDINGS OF FACT

1.  The Veteran does not have a current right hip disability.

2.  The Veteran does not have a current left hip disability.

3.  The right knee disability symptoms include knee pain and limitation of motion, with flexion greater than 60 degrees and extension to 5 degrees, even with consideration to functional impairment.  

4.  The right knee instability/ subluxation symptoms most closely approximate a finding of slight instability.  

5.  The Veteran underwent right knee surgery at a non-VA facility in November 2005 and August 2006; his claim of entitlement to a temporary total rating based on convalescence was received in October 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are not met. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2014 and Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a left hip disability are not met. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2014 and Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for a rating in excess of 20 percent for right knee degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 and Supp. 2015); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260, 5261 (2015).

4.  The criteria for a rating in excess of 10 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 and Supp. 2015); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).

5.  The Veteran's claim of entitlement to a temporary total evaluation based on convalescence was not timely, and must be denied as a matter of law.  38 U.S.C.A. § 5110 (West 2014 and Supp. 2015); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

In this case, VA provided adequate notification about the information and evidence necessary to substantiate the claim in a January 2013 letter.  Specifically, the letter advised the Veteran of the evidentiary requirements for direct and secondary service connection, an increased rating, and a temporary total rating.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify was met in this case.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs and VA medical records.  Notably, the RO was only able to obtain STRs copies, rather than the original documents.  The RO appropriately notified the Veteran in January 2013 and November 2013 letters that only copies of STRs were located and requested that he submit any original STRs in his possession.  A January 2013 response from the VA Record Management Center (RMC) confirms that they did not have original STRs.  The RO created a December 2013 memorandum detailing the search efforts to locate STRs.  The Board finds that the efforts to obtain and notify the Veteran about the inability to obtain original STRs are adequate.  

In instances where STRs are missing or incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

VA provided adequate medical examinations and opinions for the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded a November 2013 VA orthopedic examination.  The examination report includes responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record does not show that the right knee disability has materially increased in severity since then.  Notably, the November 2013 VA examiner did not express an opinion for the claimed left hip disability.  Review of the examination report shows that the Veteran did not identify left hip pain as a problem.  Similarly, the clinical records do not indicate that the Veteran had left hip pain and indicate his subjective "hip" complaints are suspected to be sciatica as opposed to an underlying hip disorder.  See August 2013 and June 2014 VA treatment records.  In this particular case, a remand to obtain another opinion regarding the left hip would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  

The Veteran objects to the functional impairment assessment made in the November 2013 VA examination report.  Review of the November 2013 VA examination report reflects that the examiner conducted range-of-motion testing and limited findings of functional loss to less movement than normal.  The clinical evaluation and ongoing treatment records do not suggest any inconsistency with the examiner's functional impairment assessment.  Notably, the Veteran's objections are vague or conflict with the examination report.  See January 2014 report; June 2015 Informal Hearing Presentation.  The Board does not find them persuasive.  Further remand for another medical opinion would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  
 
Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

II.  Service connection claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

Where the veteran served continuously for ninety (90) or more days during a period of war, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014 and Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, hip arthritis has not been demonstrated.  The chronic disease presumption is therefore not helpful to the Veteran.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as joint pain, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The available service treatment records (STRs) do not show any complaints or treatment for either hip.  

August 2003 VA primary care records show that the Veteran reported persistent right knee pain.  

September 2005 VA pain clinic records show that the Veteran reported back and hip pain in addition to constant right knee pain.  

December 2010 VA hip X-ray report was negative.  

February 2011 VA primary care records show that the Veteran reported right hip pain.  The clinician noted that X-rays returned normal.  He assessed chronic right hip pain and referred the Veteran to the arthritis clinic for a cortisone injection.  

August 2013 VA primary care records show that the Veteran complained about right buttocks pain.  He believed it was his hips.  The clinician noted that X-rays were negative.  Currently, the Veteran described his buttocks and right leg as numb.  Clinical evaluation showed tenderness to the L5 lumbar disc with decreased motion in all directions.  The clinician diagnosed chronic low back pain with right sided sciatica.  

In November 2013, the Veteran was afforded an examination for his claim.  He reported that his symptoms began in 2011.  He denied any left hip symptoms.  He denied any injury or trauma to his right hip.  The examiner noted that the Veteran described his pain as being in the sacroiliac region, as opposed to the hip region.  It was a constant, dull ache over the sacroiliac joint.  He denied any flare-ups.  Clinical examination showed a normal range of motion for both hips in flexion and extension planes of motion.  No pain to palpation was elicited for either hip.  Muscle strength testing was normal bilaterally.  The examiner detailed range of motion findings for additional planes of motion.  She did not provide a left hip diagnosis due to the Veteran denial of symptoms.  She declined to provide a diagnosis for the alleged right hip pain due to absence of pathology.  

In his January 2014 notice of disagreement, the Veteran reiterated that his current hip disability was related to his service-connected right knee disability.  He stated that his primary care clinician informed him that there was a secondary etiology.  
June 2014 VA primary care records show that the Veteran had increasing low back pain radiating to his right hip, buttocks and both legs.  Clinical evaluation revealed substantially similar findings to those recorded in August 2013.  The examiner diagnosed low back pain.  

The Veteran contends that service connection is warranted for both hips.  He avers that he has a bilateral hip disability caused by his service-connected right knee disability.  He does not assert, and the record does not show, that he has a continuity of symptomatology for hip pain beginning in service.  STRs do not suggest any hip disorder was manifest in service.  Rather, his contention is that the claimed disabilities are secondary to his service-connected right knee disability.  38 C.F.R. § 3.310.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a right or left hip disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this instance, the Board finds the VA medical opinion and corresponding VA clinical reports reflecting no current disability of either hip, are more probative than the Veteran's statements, to include his January 2014 report that his primary care clinician informed him about a secondary etiology.  Id.; King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  They suggest his complaints of pain originate from his low back, rather than either hip.  See November 2013 VA examination report; VA treatment records from February 2011, August 2013, June 2014.  (Service connection for a lumbar spine disability was granted in April 2015).  The findings made at the VA examination and in clinical records were reported by medical professionals based upon objective clinical observation and experience.  Id.  Notably, the treating clinician's February 2011 and August 2013 reports contradict the Veteran's January 2014 assertion that his treating primary care clinician (Dr. E.) informed him about a secondary etiology.  
The Veteran is competent to describe symptoms he experiences such as hip pain. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, as a lay person, he is not competent to provide a medical diagnosis regarding a right or left hip disability, as such matters require radiological testing and medical expertise.  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on this point.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claims of service connection for a right or left hip disability.  The benefit-of-the-doubt doctrine, even under heightened consideration, is consequently not helpful to the Veteran.  O'Hare, supra.  The service connection claims for right and left hip disabilities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

III. Increased ratings for right knee disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.   Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As relevant, when evaluating orthopedic disabilities under the limitation-of-motion diagnostic codes, the Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation.  38 C.F.R. 
§§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently service-connected for degenerative joint disease of the right knee, rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5260.  He is also service-connected for right knee instability, rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, DC 5257.  Additionally, postoperative scars of the right knee are rated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, DC 7805.

DC 5257 assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under DC 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under DC 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg, a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

Also, DC 5275 (shortening of bones of the lower extremity) is potentially applicable.  See 38 C.F.R. § 4.71a , DC 5275 (2015).  A 10 percent rating is assigned for shortening of the bones of the lower extremity from 11/4 to 2 inches (3.2 centimeters (cms) to 4.1 cms).  A 20 percent rating is assigned for shortening of the bones of the lower extremity from 2 to 2 1/2 inches (5.1 cms to 6.4 cms).  A Note to DC 5275 states that both lower extremities should be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia.  This rating is not to be combined with other ratings for fracture or faulty union in the same extremity.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or 5261.  VAOPGCPREC 9-98, p.3-4.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

February 2010 VA bone length study determined that the right leg was 1.5 cm shorter than the left leg.  

In April 2013, the Veteran submitted excerpts from a published medical article about leg length discrepancy.  It reported that most individuals have slight leg length discrepancies.  It stated that leg length discrepancy may arise from a variety of causes and may cause additional orthopedic impairment.  

August 2013 VA primary care records show that the Veteran complained about right knee instability and occasional swelling.  Clinical evaluation showed medial tenderness with trace edema.  The examiner noted an unspecified decrease in range of motion and a negative Drawer sign.  He assessed chronic right knee arthralgia.  

August 2013 VA knee X-ray report showed that no significant abnormality was observed.  

In November 2013, the Veteran was afforded a VA knee examination with review of the claims folder.  The examiner diagnosed mild degenerative joint disease, associated with right knee instability, status post medial meniscus transplant.  She also listed a separate diagnosis of right knee instability, status post medial meniscus transplant.  She commented that the symptoms slightly improved since the 2006 surgery, but continued to persist.  She described a constant dull ache over the right knee.  Also, she cited instability and swelling occurring on a regularly basis.  The Veteran denied having flare-ups.  Right knee flexion was to 100 degrees with endpoint pain.  Right knee extension was to 5 degrees with endpoint pain.  Findings were unchanged during repetitive motion testing.  The examiner described the functional impairment as less movement than normal.  She noted pain upon palpation.  Muscle strength testing was normal.  Stability testing was normal.  No evidence or history of recurrent patellar subluxation or dislocation was reported.  She did not believe that additional bone impairment was present and leg length measurements were not clinically indicated.  The examiner noted the Veteran's meniscal surgery history.  She described residuals symptoms of frequent episodes of joint pain and effusion.  She noted reports of occasional instability attributable to the operations.  She stated that the postoperative scars were not painful, unstable, or otherwise productive of symptomatology.  The examiner affirmed that there was X-ray evidence of arthritis, but not of patellar subluxation.  She stated that the Veteran's right knee disability would limit his work capability to sedentary employment.  Although he does not need to remain seated, he would need to avoid kneeling and squatting work tasks.  She stated that weakness, fatigability, incoordination or pain during flare-ups or from repeated use would not cause additional functional impairment.  She reiterated the previously established right knee diagnoses.   

In January 2014, the Veteran reported that his "leg" is completely unstable and painful to stand on.  

June 2014 VA primary care records show that the Veteran complained about back pain.  No pertinent findings were made for the right knee.  

The Veteran contends that increased ratings are warranted for his right knee disability.  Again, he is currently in receipt of a 20 percent rating for limitation of flexion and 10 percent rating for instability pursuant to 38 C.F.R. § 3.71a, DCs 5257, 5260.  

The Board finds that an increased rating for the right knee disability is not warranted as explained below.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5257, 5258, 5259, 5260, 5261.   In analyzing the claim, the Board has considered the Veteran's statements as to the severity of his right knee symptoms and reports given to medical providers in the course of routine medical care.  As a layperson, the Veteran is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board generally attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  Caluza, 7 Vet. App. at 506; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also King, 700 F.3d 1339.

The evidence does not show that the Veteran met the criteria for a compensable rating for limitation of motion, even when considering functional impairment.  The November 2013 clinical evaluation shows that the Veteran exhibited movement in both right knee flexion and extension planes that were greater than contemplated by the compensable rating criteria.  38 C.F.R. § 4.71a, DCs 5260, 5261.  The examiner described the Veteran's functional impairment as less movement than normal.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain in reaching such a determination.  DeLuca, 8 Vet. App. at 206 -07.  An increased rating for complaints about pain, excess fatigability, decreased functional ability, etc. is not warranted.  While acknowledging the Veteran's complaints about right knee pain, the probative clinical findings demonstrate a greater range of motion than contemplated by the currently assigned schedular 20 percent rating criteria for limitation of knee flexion or the compensable rating criteria for limitation of knee extension.  Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.  On examination in November 2013, the Veteran exhibited range of motion from 5 to 100 degrees with endpoint pain and no additional limitation of function on repetition.  The examination report does not indicate that the symptoms are actually productive of greater limitation than stated on the clinical examination.  Mitchell, 25 Vet. App. at 38.  Consequently, the Board declines to assign a rating in excess of 20 percent for limited flexion or a separate compensable rating for limitation of extension based upon the Veteran's reports of generalized increased right knee pain during flare-ups, or interference with sitting, standing movements and the like.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261.

A rating in excess of 10 percent for right knee instability is not warranted under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  The Board has considered the Veteran's reports about his right knee "giving way" or similar statements indicating right knee instability or subluxation.  However, the objective clinical findings weigh against a finding of moderate subluxation or instability.  The presence of instability and subluxation can be detected on objective testing, such as joint stability tests.  The stability test performed at the November 2013 VA examination did not suggest significant pathology.  The June 2014 VA primary care records suggest that right knee instability was not a significant orthopedic complaint.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  While the Veteran as recently as January 2014 asserted that his right leg is constantly unstable, such reports are not corroborated by the November 2013 objective clinical findings and his subjective reports in ongoing clinical records.  For these reasons, the preponderance of the evidence weighs against a finding of moderate right knee instability or subluxation.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5257.  

The November 2013 VA examiner noted that the Veteran had joint pain and effusion associated with right knee meniscal surgery.  She listed the residual disability as instability.  These symptoms are contemplated by the currently assigned ratings for limitation of motion and instability.  38 C.F.R. 4.71a, DCs 5257, 5260.  A separate compensable rating for meniscus transplant residuals under DC 5258 or 5259 is therefore not warranted, as it would constitute prohibited pyramiding.  Id.; 38 C.F.R. §§ 4.14, 4.71a, DCs 5258, 5259.  

Lastly, the Veteran asserts that he is entitled to a separate disability rating for leg shortening as a manifestation of his service-connected right knee disability.  38 C.F.R. § 4.71a, DC 5275.  A February 2010 clinical study showed that the Veteran had a 1.5 cm leg length discrepancy.  At the November 2013 VA examination, the examiner declined to measure the Veteran's legs.  Review of ongoing clinical records list leg length discrepancy as an active problem.  However, they do not include any findings that it approximates the compensable criteria of 1.25 in / 3.2 cm or otherwise causes additional symptoms not considered in the assigned rating criteria.  Id.; 38 C.F.R. § 4.14.  Based upon the current evidence above, the Board declines to assign a separate compensable rating for leg length discrepancy at this time.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.17a, DC 5275. 


Extraschedular considerations 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right knee disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain, instability, effusion, and slightly reduced motion.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1);Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran reports that his right knee disability interferes with work, and the November 2013 VA examiner indicated that the Veteran should be restricted from exertive work task.  Nonetheless, the Veteran remains gainfully employed.  Additional action for an individual unemployability claim is not needed at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

IV. Temporary total rating for convalescence (TTR)

The Veteran seeks a temporary total rating (TTR) for convalescence for the period following left knee surgery performed at a non-VA facility in November 2005 and September 2006.  In August 2006 and June 2007, the RO granted periods of 3 months and 1 month, respectively for TTR for convalescence.  In October 2011, the Veteran filed the current claim.  He described his symptoms as residuals from a 2006 right knee replacement.  He asserts that he was verbally informed that he would be approved for an entire year of disability when he underwent surgery at a private medical facility.  

Applicable criteria provide that a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation for convalescence is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30. 

Prior to January 1989, the provisions of 38 C.F.R. § 4.30 specifically provided that a claim filed under this regulation should be considered under the regulations governing effective dates for increased benefits.  See 38 C.F.R. § 4.30 (1988) ("Subject to Veterans Administration regulations governing effective dates for increased benefits, where the report at hospital discharge indicates entitlement [to convalescence . . . .].").  That wording had been in effect from 1964 through January 29, 1989.  The changes made in January 1989 were proposed in May 1988.  See 53 Fed. Reg. 18,099-18,102 (May 20, 1988).  There, VA proposed to change the provisions of this regulation for the purpose of "broaden[ing the] definition of surgery for assignment of a temporary total evaluation under § 4.30."  Id. under "Summary."  In reading through the reasons for why it was making changes to this regulation, there was no indication (1) why the wording regarding considering this claim as one for increase was removed or (2) that VA somehow found that a claim under § 4.30 was not a claim for increase for effective date purposes.  In other words, VA was silent as to why such wording had been removed.  The changes made did not impact the fact that this regulation pertained to seeking benefits for convalescence, but rather (as stated by VA) broadened what constituted treatment prior to entitlement to convalescence.  

There is no indication that VA had decided that such claims should no longer fall under consideration of an increased rating claim for effective date purposes, but rather that VA was no longer requiring hospitalization prior to being entitled to convalescence.  Thus, the substance of the regulation, which is about compensating a claimant on a temporary basis for being unable to return to work following surgical treatment, did not change in January 1989.  In other words, VA did not explicitly state that the wording pointing out that such claim was one for increase for effective date purposes was no longer applicable.   It would seem that if such was the case, VA would have felt compelled to point that out in removing the wording.  The fact that the old provisions indicated this claim was a claim for increase for effective date purposes and the fact that VA did not indicate that was no longer the case when they revised the regulation is another basis the Board finds it is reasonable to conclude that a claim for benefits under § 4.30 falls under a claim for increase for effective date purposes.

Also, while not precedent, in an April 2012 Memorandum Decision, the Court addressed a claim for entitlement to a temporary total convalescence rating following surgery where, as here, the veteran in that case had filed a claim for such benefit more than one year after the hospitalization for his heart (which was service connected).  See Wilson v. Shinseki, 2012 WL 1511699.  The Court has stated that citing to a Memorandum Decision can be used for persuasiveness.  Bethea v. Derwinski, 2 Vet. App. 252, (1992) (memorandum decision may be cited or relied upon for any persuasiveness or reasoning it contains).  For background purposes, the veteran in Wilson, supra, had been hospitalized in December 2007 for four days for his service-connected heart disability.  He filed a claim for convalescence in January 2009, more than one year after being discharged from the hospital.  The Board had concluded in its decision, "No benefit could be paid because entitlement had ended prior to the effective date.  38 C.F.R. § 3.400(o).  Thus, as a matter of law, payment of a temporary total rating for convalescence must be denied."

In that decision, the Court did not cite to any authority for its determination that a claim for entitlement to convalescence under § 4.30 should fall under a claim for increase for effective date purposes.  It appears the Court did not feel that such determination was in question, and the judge made a finding that, "Single-judge disposition is appropriate."  See slip opinion on page 1 citing Frankel v. Derwinski, 1 Vet. App. 23, 25-26 (1990).  In the Frankel case, the Court had laid out the several considerations upon which a single-judge disposition was appropriate.  Id.   

Thus, the judge in the Wilson case did not feel that the Board's conclusion met any of these criteria, including establishing new law or involving a debatable outcome.  Id.; see also Bethea, 2 Vet. App. at 254 ("A single-judge summary disposition or order is, accordingly, based on clear authority already known.").  The facts in Wilson are comparable to the facts in this case.  Again, while not a precedential decision, such decision is persuasive, see Bethea, 2 Vet. App. at 254, in the Board's conclusion that a claim for convalescence should be considered a claim for increase for effective date purposes.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)(3) (Emphasis added).  The Veteran filed the current claim in October 2011.  As his application for an increase was received more than one year after the date entitlement arose, VA cannot, as a matter of law, award an additional temporary total convalescence rating.  Id.  In essence, the Veteran did not submit a timely application for benefits under § 4.30, and his appeal must be denied on that basis.  See 38 C.F.R. § 3.157 (2015). 

ORDER

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Entitlement to an increased rating for right knee degenerative arthritis is denied.

Entitlement to an increased rating for right knee instability is denied.  

A temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following right knee surgery is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


